Citation Nr: 0211868	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  95-28 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
left knee, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for weakness and 
atrophy of the right arm and hand, currently rated as 40 
percent disabling.  

3.  Entitlement to an increased rating for the residuals of a 
fracture of the cervical spine, currently rated as 30 percent 
disabling.  

4.  Entitlement to an increased rating for weakness and 
atrophy of the left arm and hand, currently rated as 20 
percent disabling.  

5.  Entitlement to an increased rating for right ear hearing 
loss, currently rated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1962 to January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision denied the veteran's 
claims for increased disability ratings and denied his claim 
for a total disability rating for compensation on the basis 
of individual unemployability. 

In September 1997, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 
2001).  

The case was previously before the Board in July 1998, when 
it was remanded for examination of the veteran and medical 
opinions.  As a result of this remand, the RO granted the 
veteran's claim for total disability rating for compensation 
on the basis of individual unemployability. The Board now 
proceeds with its review of the issues remaining on appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected arthritis of the left 
knee is manifested by flexion to 120 degrees, extension to 12 
degrees, crepitus with motion, tenderness to palpation, x-ray 
evidence of arthritis, and complaints of and complaints of 
pain, discomfort, and instability.  

3.  The service-connected left knee arthritis does not result 
in more than moderate disability.  

4.  The service-connected residuals of a fracture of the 
cervical spine are manifested by flexion to 45 degrees, no 
extension, right rotation to 10 degrees, left rotation to 45 
degrees, lateral flexion to 10 degrees bilaterally, and 
complaints of pain and discomfort.  

5.  The veteran's service-connected left arm disability is 
manifested by a lack of any objective evidence of any 
symptoms.  

6. The veteran's service-connected right arm disability is 
manifested by decreased strength of the deltoid muscle.  

7.  The service-connected right arm disability does not 
result in more than moderate disability.  

8.  The veteran's service-connected right ear hearing loss is 
manifested by a pure tone threshold average of 70 decibels in 
the right ear with a speech recognition ability of 0 percent 
correct.  Based on this, the veteran has level XI hearing in 
his right ear. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
arthritis of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 
4.71a and Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2001).  

2.  The criteria for a rating in excess of 30 percent for the 
residuals of a fracture of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Diagnostic Codes 5003, 5010, 5290 
(2001).  

3.  The criteria for a rating in excess of 20 percent for 
weakness and atrophy of the left arm and hand have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7, 4.124a and Diagnostic Code 8513 (2001).  

4.  The criteria for a rating in excess of 40 percent for 
weakness and atrophy of the right arm and hand have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7, 4.124a and Diagnostic Code 8513 (2001).  

5. The criteria for a rating in excess of 10 percent for 
right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 4.7, 
4.85 and Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veteran's Claims Assistance Act of 2000 (VCAA)

In November 2000, the Veteran's Claims Assistance Act of 2000 
(VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  Among other things, this 
law clarified the obligations of VA with respect to the duty 
to assist claimants.  The law applies to all claims filed on 
or after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet final as of that 
date because of an appeal filed which abated the finality of 
the decision appealed.  VCAA; see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

The Board finds that with respect to this claim all possible 
development has been conducted.  See Livesay v. Principi, 15 
Vet. App. 165,178 (2001) (nothing that the VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims).  The VCAA primarily affects claims for 
service connection while the present case deals with rating 
disabilities for which service connection has already been 
granted.  In this case, the veteran has been afforded several 
VA examinations to obtain the medical evidence necessary to 
rate his service-connected back disability.  In fact, the 
Board remanded the case to the RO in 1998 for additional 
medical examinations of the veteran's disabilities.  The 
Board now proceeds with its review of the appeal.  

II.  Increased Ratings 

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2001). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2001).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

III.  Left Knee Arthritis

The veteran had complaints of left knee pain during service.  
Surgical repair of degenerative medial meniscus of the left 
knee was conducted on several occasions.  Subsequently, the 
veteran continued to have complaints of left knee pain and 
instability.

In August 1975, a VA examination of the veteran's left knee 
was conducted.  Range of motion testing of the left knee 
revealed flexion to 130 degrees and extension to 0 degrees.  
Pain was noted at the extremes of the ranges of motion.  
There was no tenderness or effusion.  The knee ligaments were 
intact and there was no evidence of instability.  The 
diagnosis was arthritis of the left knee.  

In November 1986, another VA examination of the veteran was 
conducted.  Range of motion testing of the left knee revealed 
flexion to 105 degrees and extension to 0 degrees with 
crepitus on motion.  There was no swelling or effusion.  An 
accompanying x-ray examination report confirmed the diagnosis 
of arthritis of the left knee.  In November 1993, another VA 
examination of the veteran was conducted.  The veteran had 
normal range of motion of the left knee and no instability 
was noted.  

In September 1997 the veteran presented sworn testimony 
before the under signed member of the Board.  He testified 
that he had limited motion of his left knee along with 
instability, locking, and giving away.  

In October 1998 the most recent VA examination of the veteran 
was conducted.  The veteran reported that he had problems 
with instability, swelling, locking and giving away of the 
left knee.  Range of motion testing of the left knee revealed 
flexion to 120 degrees, extension to 12 degrees, with 
crepitus on motion.  The veteran was tender to palpation over 
the medial joint line of the left knee, but no instability of 
the left knee was noted.  X-ray examination revealed moderate 
to severe arthritis of the left knee.  

The preponderance of the evidence is against the veteran's 
claim for an increased rating for his service-connected 
arthritis of the left knee.  At present, this disability is 
currently rated as 20 percent disabling under Diagnostic Code 
5257.  That rating contemplates other impairments of the knee 
with moderate recurrent subluxation or lateral instability.  
The next higher rating of 30 percent contemplates other 
impairments of the knee with severe recurrent subluxation or 
lateral instability.  38 C.F.R. Part 4, §4.71a, Diagnostic 
Code 5257 (2001).  Review of the evidence of record does not 
reveal that the veteran has any objective evidence of 
subluxation or instability of the left knee.  Rather, the 
evidence of record reveals that the veteran has arthritis of 
the left knee with some resulting limitation of motion. 

Arthritis is rated under Diagnostic Code 5003, degenerative 
arthritis, which requires rating under limitation of motion 
of the affected joints, if such would result in a compensable 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2001).  As noted above, the medical evidence of record 
reveals that the veteran has arthritis of the left knee with 
some resulting limitation of motion.  Specifically he has 
flexion to 120 degrees and extension to 12 degrees.  
Limitation of flexion of the leg (knee) is rated under 
diagnostic code 5260.  However, when flexion is limited to 60 
degrees a noncompensable (0%) rating is assigned.  As the 
veteran has flexion of the left knee to 120 degrees, he does 
not even meet the criteria for a noncompensable disability 
rating under this diagnostic code.  38 C.F.R. Part 4, §4.71a, 
Diagnostic Code 5260 (2001).  

The veteran does have limitation extension of the left knee 
to 12 degrees. Limitation of extension of the leg (knee) is 
rated under diagnostic code 5261.  When extension is limited 
to 10 degrees a 10 percent rating is warranted.  The next 
higher rating of 20 percent contemplates limitation of 
extension to 15 degrees.  While disability ratings in excess 
of 20 percent contemplate even greater limitation of 
extension. 38 C.F.R. Part 4, §4.71a, Diagnostic Code 5261 
(2001).  In the present case, the veteran has limitation of 
extension of the left knee to 12 degrees which meets the 
criteria contemplated by the 10 percent disability rating.  
However, the veteran's limitation of extension is not limited 
to 15 degrees which would warrant a 20 percent disability 
rating.  38 C.F.R. Part 4, §4.71a, Diagnostic Code 5261 
(2001).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Recently, VA's Office of the General Counsel provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under Diagnostic Code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).

The veteran's service connected left knee arthritis is 
currently rated as 20 percent disabling under Diagnostic Code 
5257 for other impairments of the knee.  In theory, he should 
be eligible for a separate rating for his arthritis as noted 
above.  However, the medical evidence of record clearly shows 
that his left knee disability is arthritis.  There is no 
objective evidence of record which shows that the veteran has 
any subluxation or instability of the left knee.  As such, he 
does not even meet the criteria for the 20 percent rating 
under Diagnostic Code 5257 which he is currently receiving.  
The evidence of record reveals that the veteran meets the 
criteria for a 10 percent disability rating for his left knee 
because of his arthritis and his limitation of extension to 
12 degrees.  The preponderance of the evidence is against 
rating the veteran's service connected arthritis of the left 
knee in excess of 10 percent.  While he has complaints of 
pain, nevertheless, the symptoms attributable to his left 
knee, complaints of pain and limitation of motion, are not of 
such severity as to warrant a rating greater that the 20 
percent disability rating currently assigned. 38 C.F.R. Part 
4, §4.71a, Diagnostic Codes 5257, 5260, 5261 (2001).  

IV.  Cervical Spine and Arms

The evidence of record reveals that in July 1973, a few months 
after he separated from service, the veteran fell from a 
ladder and injured his neck.  An August 1973 VA hospital 
report indicates that the injury was subluxation of C3 
vertebra on the C4 vertebra.  

An August 1991 VA hospital report reveals that the veteran had 
complaints of neck pain and pain radiating down both arms.  
The record reveals that he had a previous cervical fusion of 
C5-C6 in February 1987.  Radiology examination revealed 
osteophytes at C5-C6 and C6-C7 with spinal cord and nerve root 
compression.  Surgery was conducted with diskectomy and bone 
fusion at these levels of the cervical spine.  

In November 1993, a VA examination of the veteran was 
conducted.  The veteran reported neck pain and right arm pain 
and weakness.  Examination of the veteran's neck and cervical 
spine revealed tenderness and restricted range of motion of 
the cervical spine.  The veteran had flexion to 15 degrees, 
extension to 10 degrees, lateral flexion to 10 degrees 
bilaterally, and rotation to 15 degrees bilaterally.  
Weakness, tingling, and numbness of the right arm were noted 
in the diagnosis.  An October 1994 private x-ray examination 
report notes that the veteran has had surgical fusion of the 
cervical vertebrae from C4 to C7.  

In September 1997, the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  He 
testified that he had neck pain along with weakness of both 
arms.  He specifically alleged that he had lost the use of his 
right arm.  He also testified that he was right handed.  

In October 1998 the most recent VA examination of the veteran 
was conducted.  Range of motion testing of the cervical spine 
revealed flexion to 45 degrees, no extension, right rotation 
to 10 degrees, left rotation to 45 degrees, lateral flexion to 
10 degrees bilaterally.  Strength examination of the upper 
extremities was normal, 5/5, with the exception of the right 
deltoid muscle which was slightly below normal at 4/5.  Grip 
strength of the right hand was normal but he had difficulty 
opening his right hand, and had severe incoordination of the 
right hand.  Sensation and reflexes of both arms was intact 
and symmetrical.  X-ray examination of the cervical spine 
confirmed that the prior surgical fusions were intact.  The 
impression of the examining physician was that the veteran had 
weakness of the right deltoid muscle and severe incoordination 
of the right hand.  However, the physician indicated that the 
incoordination was more likely the result of a nonservice-
connected stroke in 1994 than from the service connected 
cervical spine disability.  The physician also noted that the 
veteran's left upper extremity was without any neurological 
deficit. 

The veteran's service connected cervical spine disability is 
currently rated as 30 percent disabling under Diagnostic Code 
5010 for traumatic arthritis.  Diagnostic Code 5010 requires 
that traumatic arthritis be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2001).   Diagnostic 
Code 5003, degenerative arthritis, requires rating under 
limitation of motion of the affected joints, if such would 
result in a compensable disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  

In the present case, the veteran has severe limitation of 
motion of the cervical spine from his traumatic arthritis and 
surgical fusion of the cervical spine.  This warrants a 30 
percent rating under Diagnostic Code 5290 for severe 
limitation of motion of the cervical spine.  The 30 percent 
rating is the highest rating assignable under this diagnostic 
code.  38 C.F.R. Part 4, §4.71a, Diagnostic Code 5290 (2001).  

The preponderance of the evidence is against an increased 
rating for the veteran's service connected cervical spine 
disability.  The evidence of record reveals that he has 
severe limitation of motion of the cervical spine and he is 
rated as such.  There is no evidence of ankylosis of the 
cervical spine or of the requirement for use of a neck brace 
which would warrant a rating in excess of the currently 
assigned 30 percent. 38 C.F.R. Part 4, §4.71a, Diagnostic 
Codes 5285, 5287 (2001).  Therefore, an increased rating for 
the veteran's service connected cervical spine disability is 
denied.  

With respect to the veteran's service connected weakness and 
atrophy of the left arm and hand, the veteran is currently 
rated as 20 percent disabled under Diagnostic Code 8513.  
That rating contemplates mild incomplete paralysis of a minor 
extremity.  The next higher rating of 30 percent contemplates 
moderate incomplete paralysis.  A 60 percent rating 
contemplates severe incomplete paralysis.  An 80 percent 
rating, the highest rating assignable under this code for a 
minor extremity, contemplates complete paralysis of the 
extremity.  38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8513 
(2001).  The preponderance of the evidence is against an 
increased rating for the veteran's left upper extremity.  The 
veteran is currently receiving a 20 percent disability 
rating, yet the medical evidence of record does not show that 
the veteran has any neurologic impairment of his left arm and 
hand.  As such, an increased rating must be denied.  

With respect to the veteran's service connected weakness and 
atrophy of the right arm and hand, the veteran is currently 
rated as 40 percent disabled under Diagnostic Code 8513.  
That rating contemplates moderate incomplete paralysis of a 
major upper extremity.  The next higher rating of 70 
contemplates severe incomplete paralysis.  A 90 percent 
rating, the highest rating assignable under this code for a 
major extremity, contemplates complete paralysis of the 
extremity.  38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8513 
(2001).  The preponderance of the evidence is against an 
increased rating for the veteran's right upper extremity.  
The evidence reveals that the veteran has decreased strength 
of the right deltoid muscle which the examining physician 
found to be due to a neurologic residual of his service 
connected cervical spine disorder.  The veteran also has 
severe incoordination of the right hand, but the examining 
physician relates this symptoms to the veteran's nonservice-
connected stroke in 1994.  He is currently receiving a 40 
percent disability rating for moderate incomplete paralysis 
of the right upper extremity.  The medical evidence of record 
reveals that the symptoms related to his service connected 
neck disorder are only moderate in nature.  As such, an 
increased rating must be denied.  

V.  De Luca Considerations

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2001) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2001), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2001).  

VA regulations § 4.40 describes functional loss and indicates 
that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2001).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2001).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2001).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2001).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the disability ratings noted above.  The Board has 
considered the veteran's claims for an increased ratings for 
his musculoskeletal disabilities under all appropriate 
diagnostic codes.  As stated above, painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2001).  This has been accomplished in the 
present case as the veteran is assigned more than the minimum 
compensable disability rating in each case.  Moreover, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).

VI.  Hearing loss

The veteran is service connected for hearing loss in his 
right ear.  In October 1998 the most recent VA audiological 
evaluation was conducted.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
70
70
75
LEFT
20
25
25
55
60

The average pure tone decibel loss at the above frequencies 
was 70 for the right ear and 41 for the left ear.  Speech 
audiometry revealed speech recognition ability of 0 percent 
in the right ear and of 96 percent in the left ear.  These 
audiometric results translate into level XI for the right 
ear.  However, "if impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I, subject to the provisions of Sec. 3.383 of this 
chapter."  38 C.F.R. §§ 3.383, 4.84(f) (2001);  VAOGCPREC 
32-97.  As such, the veteran is assigned level I hearing in 
his left ear for rating purposes. 

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold as measured 
by pure tone audiometric tests.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the revised rating schedule establishes eleven 
levels of impaired efficiency numerically designated from 
level I to level XI.  Level I represents essentially normal 
audio acuity with hearing loss increasing with each level to 
the profound deafness represented by level XI.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100, Tables VI, VII (2001).

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria.  The United States Court of Veterans Appeals has 
explained that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  If no error in 
applying the rating schedule to the results of the 
audiometric examination is shown, the Board of Veterans' 
Appeals' (Board's) decision will be affirmed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). 

In the present case the preponderance of the evidence is 
against the veteran's claim for an increased rating for his 
service connected right ear hearing loss.  The medical 
evidence of record reveals that the veteran has level XI 
hearing in this right ear and level I hearing in his left 
ear.  These results warrant the assignment of a 10 percent 
disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, 
Tables VI, VII (2001).


ORDER

An increased rating for arthritis of the left knee is denied.

An increased rating for a cervical spine disorder is denied.

An increased rating for weakness and atrophy of the right arm 
and hand is denied.

An increased rating for weakness and atrophy of the left arm 
and hand is denied.  

An increased rating for right ear hearing loss is denied.  



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



